[Cite as State v. Smiley, 2022-Ohio-1242.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             No. 110878
                 v.                                :

ARTHUR SMILEY,                                     :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: April 14, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-21-662868-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon Piteo, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, for
                 appellant.


ANITA LASTER MAYS, P.J.:

                   Defendant-appellant Arthur Smiley (“Smiley”) appeals his conviction

and sentence. Smiley asks this court to reverse his conviction and vacate his
sentence. However, because we find that the trial court did not articulate findings

of fact for the contempt conviction in its journal entry, we reverse and remand to the

trial court to make the findings of fact.

                Smiley was convicted of contempt of court and sentenced to 30 days

in jail after an interruption during his arraignment for Cuyahoga C.P. No. CR-21-

662868-A.      During arraignment, the following conversation occurred between

Smiley, his trial counsel, and the trial court, as stated in the transcript:

      Court:           I’m going to set a $25,000 surety bond.

      Defendant:       Thank you.

      Court:           Pardon me?

      Prosecutor:      I think he said thank you.

      Counsel:         I think he said thank you.

      Court:           Yeah. I mean, and I’m looking at your record. You
                       have — this is interesting.

      Defendant:       Ain’t nothing to look at, man. Just transferring — same
                       judge, same lawyer so I can take care of my business,
                       please and thank you.

      Court:           Sixteen prior felony indictments in —

      Defendant:       Don’t matter. It don’t matter, man.             That’s my
                       personal business.

      Court:           Let me explain something to you, friend. It matters to
                       me. It matters to me, my brother.

      Defendant:       Don’t matter, man. Just give me my —
Counsel:     Mr. Smiley, just listen to the judge.

Defendant:   I can’t get out. I got a hold from the judge already. Just
             give me the same judge, same lawyer, so I can move on
             with my day.

Court:       No. No. This isn’t the drive-through window at Burger
             King, my friend. You don’t get it your way.

Defendant:   Yes, I do, because the way it goes —

Counsel:     Mr. Smiley, it’s my recommendation that you do not
             argue with the judge at this time, that you just listen to
             what he says. That’s the way that we can move on. If
             you want to move on, that’s how we do it.

Defendant:   I don’t want no lecture. I’m 41, man. Just do your job
             signing off on what I’m supposed to get. I don’t want
             no lecture. I’m 41. I know what the fuck I did, what I
             didn’t do. I don’t want to talk about it.

Court:       Well, I want to talk about it.

Defendant:   You’re trying to make a move —

Court:       I want to talk about it.

Defendant:   All right. Don’t ask me no questions.

Court:       I’m not going to ask you any questions. I’m not going
             to ask you any questions. I’ll just make an observation.
             You’re sitting in the Cuyahoga County jail wearing
             orange. So whatever you’re doing —

Defendant:   I’m responsible for it.

Court:       — it doesn’t seem to be working, unless you like being
             in jail. Some guys like being in jail.

Defendant:   I get to see you.
      Court:          Yeah. Yawn a little bit louder, would you? One more
                      time. Be a little more disrespectful. That makes a lot
                      of — you know what? I hope you try your case, I hope
                      you go in front of a jury, I hope you act as disrespectful
                      as you acted today so that the judge gives you the
                      maximum amount of time if you’re convicted.

      Defendant:      I got my case beat, thank you very much.

      Court:          And that’s why you’re sitting in the county jail and
                      you’re going to be sitting, and instead of a $10,000
                      bond that the bond commissioner’s requesting,
                      because —

      Defendant:      I can’t get out. I got a hold.

      Court:          I just want you to know that you’re going to have
                      $100,000 surety bond on top —

      Defendant:      It don’t make a difference. I still got a hold, man.

      Court:          Good. Good. Good.

      Defendant:      You ain’t hurt me. You just made yourself look stupid
                      to how you are as a judge.

(Tr. 4-7.)

               The trial court found Smiley in contempt, stating:

      Okay. I’m also — okay. So I’m also going to find this defendant at this
      time to be in contempt of this court and I am going to add an
      additional 30 days to his sentence and he — I’m placing a holder on
      him now. He will do an additional 30 days of whatever sentence he
      gets, wherever, whenever. He will not be released until he’s returned
      to my courtroom and the holder is dealt with. If you say one more
      disrespectful thing to this Court, I will hold you in contempt over and
      over and over again and I’ll give you as many 30-day sentences until
      as many years as you want. Now, we’re not here to disrespect you, and
      you will not disrespect this court or the staff of this court. I appreciate
      your silence. I will see you somewhere down the road again,
       Mr. Smiley, and I hope it’s a much more pleasant exchange at that
       time. I want a holder on this guy from my room. He is not to be
       released until I see him again. Thank you.

(Tr. 8.)

               The trial court memorialized the conviction in the journal entry,

stating, in part: “Defendant in contempt of court. Defendant to do additional 30

days at disposition. Hold placed. Defendant not to be released until he sees Judge

Daniel Gaul.” Journal entry No. 118786920 (Sept. 23, 2021).

               Smiley filed this timely appeal assigning five errors for our review:

       I.     The trial court erred and violated Arthur Smiley’s state and
              federal due process rights when it convicted him of a crime
              without legally sufficient evidence;

       II.    Arthur Smiley was denied his due process right to a fair and
              impartial factfinder;

       III.   The trial court erred in failing to articulate any findings of fact
              or factual basis for the contempt conviction;

       IV.    The trial court erred in failing to afford Arthur Smiley an
              opportunity to allocute prior to imposing a sentence for
              contempt; and

       V.     The trial court erred by imposing an illegal sentence.

               The state concedes the third assignment of error. Our decision on

Smiley’s third assignment of error is dispositive of this appeal, and his remaining

assignments of error are rendered moot, pursuant to App.R. 12(A)(1)(c), because we

cannot review the merits of Smiley’s appeal.

I.     Findings of Fact
      A.     Standard of Review

               We review a conviction for contempt for abuse of discretion. In re

Summers, 9th Dist. Summit No. 24981, 2010-Ohio-5993, ¶ 4. “The term ‘abuse of

discretion’ connotes more than an error of law or judgment; it implies that the

court’s attitude is unreasonable, arbitrary or unconscionable.” Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      B.     Law and Analysis

               In Smiley’s third assignment of error, he argues that the trial court

failed to articulate any findings of fact or factual basis for the contempt conviction.

The state concedes error. However, Smiley argues that his conviction should be

vacated, and the state argues that the proper remedy is to remand to the trial court

to include a factual basis in the journal entry for the contempt finding.

               “Contempt of court is defined as the disregard for, or the disobedience

of, an order of a court. It is conduct which brings the administration of justice into

disrespect, or which tends to embarrass, impede or obstruct a court in the

performance of its functions.” Summers at ¶ 4, quoting Furlong v. Davis, 9th Dist.

Summit No. 24703, 2009-Ohio-6431, ¶ 33. “Such conduct, however, ‘will only be

considered direct contempt if it constitutes an imminent, not merely a likely, threat

to the administration of justice.’” Id.

               The trial court, however, did not incorporate any findings of fact for

the contempt conviction in its journal entry. The journal entry merely reflected that
Smiley was in contempt of court. “Without such information, this Court is unable

to determine the lawfulness of the trial court’s order.” Id. at ¶ 7.

      The general rule in cases of direct contempt is that the trial court’s
      judgment or order of direct contempt must itself contain a complete
      and clear statement of the facts upon which the conviction is based,
      since the judgment or order ordinarily constitutes both the findings of
      fact and the judgment of the trial court. Thus, an appellate court, by
      merely inspecting the judgment or order, may readily determine
      whether contempt was in fact committed and whether the trial court
      had jurisdiction to punish it.

State v. Butler, 8th Dist. Cuyahoga No. 34574, 1976 Ohio App. LEXIS 7467

(Feb. 26, 1976).

               Because the journal entry is deficient in lacking any findings of fact,

we cannot determine whether the trial court abused its discretion. See also State v.

Butler, 8th Dist. Cuyahoga No. 36385, 1977 Ohio App. LEXIS 9322 (July 14, 1977)

(the trial court’s journal entry “was deficient in that it lacked a statement of findings

of facts constituting contempt.”); State v. Treon, 8th Dist. Cuyahoga No. 26159, 188

N.E.2d 308 (1963) (“trial court’s judgment or order of direct contempt must itself

contain a complete and clear statement of the facts upon which the conviction is

based”); and, Lelak v. Lelak, 2d Dist. Montgomery No. 28243, 2019-Ohio-4807,

¶ 24 (“issues of contempt require findings of fact.”).

               Because the trial court’s judgment of contempt failed to contain a

complete recitation of the facts upon which its finding of contempt is based, this

court cannot reach the merits of Smiley’s appeal. Summer, 9th Dist. Summit
No. 24981, 2010-Ohio-5993, at ¶ 7. The proper remedy is to reverse and remand to

the trial court to make findings of fact in the journal entry so we can review whether

or not the trial court abused its discretion. Id. “Accordingly, this matter is remanded

to the trial court so that it may ‘enter a written order, setting forth fully, clearly, and

specifically the facts out of which the contempt arose.’” Id., quoting Butler, 8th Dist.

Cuyahoga No. 34574, 1976 Ohio App. LEXIS 7467, *6 (Feb. 26, 1976). See, e.g.,

Parma v. Novak (In re Huth), 8th Dist. Cuyahoga No. 108501, 2020-Ohio-3177, ¶ 6

(trial court incorporated the findings the fact in the journal entry).

                Judgment reversed and remanded for proceedings consistent with

this opinion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



__________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., CONCURS;
EILEEN A. GALLAGHER, J., DISSENTS WITH SEPARATE OPINION
EILEEN A. GALLAGHER, J., DISSENTING:

                The ostensible basis for the contempt citation in this appeal is rooted

in the arraignment proceedings which were conducted in the Cuyahoga County

Court of Common Pleas. An arraignment in that court is usually a perfunctory

proceeding where an initial plea is entered, bond is set and a trial judge is assigned

for further proceedings. In a case where a defendant has cases pending before a

particular tribunal, subsequent cases are assigned to that tribunal’s docket.

                In this case, the arraignment room judge accepted a not guilty plea

and set bond at $25,000 without incident. At that point, the appellant expressed his

thanks to the judge and further stated “so I can take care of my business, please and

thank you.” That should have been the end of the proceedings. However, the judge

began to goad the defendant and stated: “[l]et me explain something to you, friend.

It matters to me. It matters to me, my brother.”1 The court’s continued diatribe was

unnecessary and unprovoked.

                While I acknowledge that appellant Smiley later did use foul language

in the courtroom (i.e., “I know what the f*** I did, what I didn’t do * * *.”). That is

not the time in the arraignment proceeding at which the court held him in contempt.

It was after the appellant stated, “You ain’t hurt me. You just made yourself look

stupid to how you are as a judge” that the court responded “[o]kay. I’m also — okay.



      1   The defendant-appellant is African-American and the judge is Caucasian.
So I’m also going to find this defendant at this time to be in contempt of this

court * * *.”   Again, I acknowledge that appellant Smiley’s comments were

disrespectful but the arraignment judge engaged in an unnecessary discourse with

the appellant, raised his bond to $100,000 in open court which was, however,

ultimately set at $25,000 via journal entry and stated his hope that the trial judge

impose “a maximum amount of time if you’re convicted.”

                The court which found appellant in contempt failed to indicate the

reason for the finding of contempt and it is not the obligation of this court to

determine the reasoning. I will accept that the obscenity uttered by the appellant

was inappropriate but that should have been dealt with immediately. The last

comment to the judge as to how the judge appeared was also inappropriate but part

and parcel of the colloquy in which the court and the appellant were engaged.

                Direct contempt involves the misbehavior of an individual while in

the actual or constructive presence of the court or an officer of the court. Although

the appellant’s words were spoken in the courtroom, they were not contumacious.

They were, generally, responsive to comments made, and questions posed, by the

arraignment judge.

                I find that, in this case, the judge abused his discretion in that the

court acted unreasonably and unconscionably. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 450 N.E.2d 1140 (1983).
             As it is unclear as to why, and for what, appellant was found to be in

contempt of the court, I would vacate the finding of contempt and the subsequent

orders appurtenant thereto.